Citation Nr: 0844620	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-11 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to March 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In October 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  In a February 2007 decision, the Board reopened the 
previously disallowed claim of entitlement to service 
connection for PTSD but remanded the claim for further 
evidentiary development.  The case has now been returned to 
the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claim.

In the February 2007 remand, the Board noted that the veteran 
had reported various stressors, including an incident in 
which he and his service members were fired upon by Russians 
during his service aboard the U.S.S. Scorpion.  [Service 
personnel records indicated that the veteran served aboard 
the U.S.S. Scorpion from 1965 to 1967.]  The Board determined 
that the veteran should be provided another opportunity to 
provide more detailed information on this claimed stressor.  
The Board instructed that if sufficient information was 
provided, verification from official sources should be 
requested.


On remand, in a statement dated in March 2007, the veteran 
described that in "early 1967," the U.S.S. Scorpion "came 
back from its last successful patrol."  The veteran noted 
that on that patrol, they traveled into Russian waters where 
they took pictures of the Russians test firing missiles.  
When they were discovered, the Russians fired upon them.  In 
a September 2007 letter, the AMC advised the veteran that he 
needed to provide more detailed information with respect to 
the Russian shooting stressor.  In a subsequent statement 
dated in September 2007, the veteran reiterated that the 
claimed stressor event occurred in "the beginning of 1967."  
Such information is sufficient to permit the U.S. Army and 
Joint Services Records Research Center (JSRRC) to conduct a 
search for the months of January and February 1967 for 
verification of the claimed stressor.  In the May 2008 
supplemental statement of the case, the AMC erroneously 
reported that the JSRRC indicated that they were unable to 
corroborate the veteran's claim of having been fired upon by 
Russian forces.  However, the claims file reflects that a 
response from JSRRC concerning a different stressor was 
received.  

In addition, in the September 2007 statement, the veteran 
also claimed that he was awarded the Navy Expeditionary Medal 
in recognition of the above described stressor event.  The DD 
Form 214 shows the veteran was awarded the Navy Expeditionary 
Medal.  According to the Department of Defense Manual of 
Military Decorations and Awards, this medal is awarded to 
"members who have actually landed on foreign territory and 
engaged in operations against armed opposition or operated 
under circumstances deemed to merit special recognition and 
for which no campaign medal has been awarded."  The 
veteran's personnel records do not indicate the circumstances 
under which he was awarded this medal.  The service 
department should be contacted to determine the grounds for 
the award of the medal. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate service 
department offices and verify the grounds 
under which the veteran was awarded the 
Navy Expeditionary Medal.  The 
appropriate service department official 
should be provided with a copy of the 
veteran's DD Form 214 and his personnel 
records.  Action to develop the above 
information should be clearly documented 
for the file.

2.  Request that the JSRRC, or other 
appropriate depository, attempt to verify 
the claimed stressor of the U.S.S. 
Scorpion being fired upon by Russians 
during January or February 1967.  The 
depository should be requested to provide 
a copy of any unit history on the U.S.S. 
Scorpion for the specified period.

3.  Please readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




